 

Exhibit 10.42

 

Form for Stand Down Agreement

 

 

August 1, 2013

 

CIG Wireless Corp.

5 Concourse Parkway, Suite 3100

Atlanta, Georgia 30328

Facsimile: (678) 332-5050

Attn: Paul McGinn, CEO

pmcginn@cigwireless.com

 

Re:  Stand Down Agreement

 

Ladies and Gentlemen:

 

Each of the undersigned understands that CIG Wireless Corp., a Nevada
corporation (the “Company”) is entering into a Securities Purchase Agreement, of
even date herewith, by and among the Company, on the one hand, and each of the
undersigned investors (the “Investors”), on the other hand (the “Purchase
Agreement”), pursuant to which the Company is issuing, on the date hereof, and,
may issue in one or more closings, shares of the Company’s Series A-1
Non-Convertible Preferred Stock, par value $0.00001 per share (“Series A-1
Preferred Stock”) and shares of the Company’s Series A-2 Convertible Preferred
Stock, par value $0.00001 per share (“Series A-2 Preferred Stock”) to the
Investors as described in the Purchase Agreement (the “Transaction”).

 

In consideration of the execution of the Purchase Agreement by the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of the Investors hereby agrees that, except as
otherwise expressly provided herein, such Investor will not, during the period
commencing on the date hereof and ending on the earlier of (i) December 31,
2014; or (ii) termination of this Agreement by its terms prior to the foregoing
date (the “Market Stand Down Period”), directly or indirectly (1) offer, assign,
publicly announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
any shares of common stock of the Company, par value $0.00001 per share (“Common
Stock”) owned either of record or beneficially (as defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) by such Investor on the
date hereof or acquired during the Market Stand Down Period; or (2) enter into
any swap or other agreement or arrangement (other than cash settled swaps) that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash (except in the case of cash settled swaps) or otherwise, or publicly
announce an intention to do any of the foregoing.

 

 

 

 

CIG Wireless Corp. – Stand Down Agreement

 

The foregoing sentence shall not apply to the following:

 

(i) the sale of shares of Common Stock acquired by such Investor in any
underwritten public offering of the Company during the Market Stand Down Period;

 

(ii) transactions relating to shares of Common Stock acquired in open market
transactions;

 

(iii) transfers of shares of Common Stock or any security directly or indirectly
convertible into or exercisable or exchangeable for Common Stock as a bona fide
gift or in connection with estate planning, including but not limited to,
dispositions to any trust for the direct or indirect benefit of such Investor
and/or the immediate family of such Investor and dispositions from any grantor
retained annuity trust established for the direct benefit of such Investor
and/or a member of the immediate family of such Investor, or by will or
intestacy;

 

(iv) transfers or distributions of shares of Common Stock or any security
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock to limited partners, members, stockholders or affiliates of such
Investor, or to any partnership, corporation, limited liability company or
pooled investment vehicle controlled or managed by such Investor or by a member
of the immediate family of such Investor, provided that such entities and/or
persons shall remain subject to the terms and conditions of this Agreement;

 

(v) the establishment of a trading plan pursuant to Rule 10b 5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that such plan
does not provide for the transfer of Common Stock during the Market Stand Down
Period, provided¸ however, that (a) in the case of any transfer or distribution
pursuant to clause (iii) or (iv), each donee or distributee shall sign and
deliver an agreement substantially in the form of this letter agreement (this
“Agreement”) and (b) in the case of any transaction pursuant to clauses (iii),
(iv) or (v), such transaction is not required to be registered or reported
during the Market Stand Down Period by anyone in any public report or filing
with the Securities and Exchange Commission or otherwise (other than a required
filing on Form 5, Form 4 or Form 3, Schedule 13D or Schedule 13G (or 13D-A or
13G-A) and no such filing shall be made voluntarily during the Market Stand Down
Period;

 

(vi) the conversion of any shares of Series A-2 Preferred Stock; provided,
however, the shares of Common Stock issuable upon such conversion thereof shall
continue to be subject to the restrictions provided for in this Agreement;

 

(vii) the public or private sale of shares of Common Stock by such Investor, to
the extent permitted under Rule 144 promulgated under the Securities Act of
1933, as amended (the “Securities Act”), provided the maximum aggregate number
of shares of Common Stock such Investor may transfer in any 90-day period shall
not exceed one percent (1%) of the total issued and outstanding shares of Common
Stock, as calculated in accordance with Rule 144(e); or

 

(viii) any private sale, gift, transfer or other disposition of shares of Common
Stock under Regulation S promulgated under the Securities Act, pursuant to which
the recipient of such shares of Common Stock executes and delivers an
enforceable form of this Agreement to the Company prior to the effectiveness of
such transaction.

 

2

 

 

CIG Wireless Corp. – Stand Down Agreement

 

Notwithstanding the foregoing, this Agreement shall not restrict any transfer,
sale or other disposition, of any shares of Series A-1 Preferred Stock or Series
A-2 Preferred Stock; provided, however, the shares of Common Stock issuable upon
conversion of Series A-2 Preferred Stock shall continue to be subject to the
restrictions provided for in this Agreement.

 

Each of the Investors hereby represents and warrants that such Investor has full
power and authority to enter into this Agreement. Each of the Investors
understands that the Company is relying upon this Agreement in consummating the
Transaction. Each of the Investors further understands that this Agreement is
irrevocable and shall be binding upon such Investor’s successors and assigns.

 

This Agreement shall automatically terminate upon the earliest to occur of:
(a) any expiration, termination or waiver of any similar version of this
Agreement now or hereafter executed by any other shareholder of the Company
which would authorize or facilitate, directly or indirectly, disposition of any
shares of Common Stock in the public capital markets (and the Company shall
promptly notify the Investors within one (1) Business Day of any such
termination event); (b) the occurrence of any Event of Default (as defined in
the Purchase Agreement); or (c) at 11:59 pm Eastern Standard Time on December
31, 2014.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof. This Agreement constitutes the entire agreement, and supersedes all
prior agreements, of the parties hereto relating to the subject matter hereof,
and there are no written or oral terms or representations made by either party
other than those contained herein. This Agreement cannot be modified, altered or
amended except by a writing signed by the Company and each of the Investors to
which such modification, alteration or amendment applies. No waiver by either
party of any provision or condition of this Agreement at any time shall be
deemed a waiver of such provision or condition at any prior or subsequent time
or of any other provision or condition at the same or any prior or subsequent
time. If any provision contained in this Agreement is invalid, the provisions of
this Agreement shall not be rendered void but shall be deemed amended to apply
as to such maximum time and territory and to such other extent as such court may
determine or indicate to be reasonable. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument, and may be delivered
via facsimile, “pdf” or any other mode of electronic delivery which shall be an
original for all purposes.

 

Any notice required or permitted under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, or sent
properly addressed in a sealed envelope postage prepaid by certified or
registered mail, or delivered by a reputable overnight delivery service, with
copy via facsimile or e-mail. Unless otherwise changed by notice given in
accordance with one of the foregoing methods of delivery, notice shall be
properly addressed to the respective address of each party set forth on the
signature page hereto.

 

[Signature Page Follows]

 

3

 

 

CIG Wireless Corp. – Stand Down Agreement

 

Very truly yours,

 

See attached Schedule I

 

By:     Name:   Title:   Address for Notices:

 

Acknowledged and Agreed:

 

CIG Wireless Corp.

 

By: /s/ Paul McGinn   Name: Paul McGinn   Title: CEO   Address for Notices:  
CIG Wireless Corp.   5 Concourse Parkway, Suite 3100   Atlanta, Georgia 30328  
Facsimile:  (678) 332-5050   Attn: Paul McGinn, CEO   pmcginn@cigwireless.com  
    with copy to:      

Wuersch & Gering LLP

Attention: Travis L. Gering, Esq.

100 Wall Street, 10th Floor

New York, New York 10005

Facsimile: 610-819-9104

travis.gering@wg-law.com

 

4

 

 

CIG Wireless Corp. – Stand Down Agreement

 

List of Signatories to the Stand Down Agreement

 

Chesapeake Towers Development, LLC

 

Compartment IT2, LP

 

Compartment IT5, LP

 

Compartment IT9, LP

 

ENEX Group Management, S.A.

 

Eric Sivertsen

 

Fir Tree Capital Opportunity (LN) Master Fund, LP

 

Fir Tree Ref III Tower LLC

 

Gabriel Margent

 

Gert Rieder

 

Grant Barber

 

Housatonic Equity Affiliates IV, L.P.

 

Housatonic Equity Investors IV, L.P.

 

Michael Hofe

 

Paul McGinn

 

Romain Gay-Crosier

 

Sebastien Koechli

 

Wireless Investment Fund AG

 

5

 

